Citation Nr: 9926822	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for refractive error, 
left eye.

2.  Entitlement to service connection for the residuals of 
scarlet fever.

3.  Entitlement to service connection for the residuals of 
pneumonia.

4.  Entitlement to a compensable evaluation for arthroscopy 
scars of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
June 1993.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded in March 1997 for further 
development.  The case has been returned to the Board for 
further appellate consideration.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

Following the March 1997 remand, by rating action in June 
1998, service connection was established for the chronic 
residuals of gunpowder injury to the left eye, rated 
noncompensable.  A rating action in February 1999 granted 
service connection for residuals of left knee injury with 
medial collateral ligament (MCL) and anterior cruciate 
ligament (ACL) laxity, rated as 10 percent disabling.  

While the veteran's representative has prepared written 
argument regarding the issue of an increased evaluation for 
the left knee disability, there has been no notice of 
disagreement (NOD) submitted to the RO.  38 C.F.R. § 20.300 
(1998).  The RO may accept the June 1999 statement as a NOD 
to the February 1999 rating decision.  38 C.F.R. § 20.201 
(1998).  However, as to the ratings assigned, these issues 
are not before the Board inasmuch as they raise separate and 
distinct claims which have not yet been fully considered by 
the RO.  Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  By regulation, refractive error is not a disease or 
disability for VA compensation benefit purposes.

2.  There is no competent medical evidence that the veteran 
has any residuals of scarlet fever.

3.  There is no competent medical evidence that the veteran 
has any residuals of pneumonia.

4.  The service-connected arthroscopy scars of the left knee 
are asymptomatic, and not productive of impairment.


CONCLUSION OF LAW

1.  The claim of service connection for refractive error of 
the left eye lacks legal merit and is denied.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

2.  The claim of service connection for residuals of scarlet 
fever is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).

3.  The claim of service connection for residuals of 
pneumonia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

4.  A compensable evaluation for arthroscopy scars of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.118 Diagnostic Codes 
7804-5 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for Refractive Error of the 
Left Eye.

When examined for enlistment into service in September 1990, 
it was recorded that distant visual acuity was 20/20 in the 
right eye, and 20/17 and 20/20 for left near and distant 
vision, correctable to 20/20.  He denied wearing glasses or 
contact lenses.  The veteran was shot in the left eye in 
April 1991, with a "blank" cartridge, with small foreign 
bodies and decreased visual acuity in the left eye.  Later in 
April 1991, distant visual acuity was reported to be 20/20 in 
the right eye and 20/200 in the left eye.

In September 1992, the veteran was seen at ophthalmology 
services with complaints of increasing headaches, blurry 
double vision, decreased color perception, and decreased 
depth perception.  It was noted the had had been shot with a 
blank on the left side of the face 18 months earlier.  
Examination was within normal limits.  The assessment 
indicated refractive error, minimal, OS (left eye).  

When examined prior to release from active service in May 
1993, distant vision was 20/20 in the right eye, and 20/30 in 
the left eye.  Near vision was 20/20 in the right eye and 
20/40 in the left eye.

In December 1993, the veteran reported that he had been 
treated for flaring of lights and glare.  He contended that 
these were not constitutional difficulties and were clearly a 
result of his eye injury.  He reported having chronic 
symptoms because of this injury.

The veteran was provided an eye examination in August 1997.  
He complained of photophobia and poor vision in the left eye, 
especially at night.  He also complained of "grit" under 
the upper lid of the left eye after rubbing it.  The injury 
to the left eye was recounted, with a doctor spending "three 
hours pulling stuff out of the left eye and eye lids."  On 
examination, visual acuity, without correction, was 20/15 in 
the right eye and 20/20 in the left eye.  He was J +1 at 
near, without correction, OU (both eyes).  Intraocular 
pressures were within normal limits at 17, OU.  Manifest 
refraction was -50, + 25 at 130 degrees in the left eye.  He 
was 20/20 with his correction.  External examination was 
unremarkable.  Pupils were equal, round and reactive with no 
afferent defect.  Slit lamp examination found the lids, 
lashes and lacrimal system to be normal limits.  The corneal 
examination was remarkable for two small subepithelial 
opacities (nasally and centrally) in the cornea of the left 
eye.  They were graded as trace to mild.  The anterior 
chambers were deep and quiet.  Dilated funduscopic 
examination revealed a cup to disc ratio of 0.35 OU.  The 
retinal vessels and peripheral retinas were within normal 
limits.  

The veteran continued to have complaints of light sensitivity 
and discomfort in the left eye.  Examination at this time 
showed  no significant pathology.  Evidence of the prior 
injury to the cornea was noted.  The trace subepithelial 
scars were present, but were reported not to appear to be 
"visually significant."

In October 1997, the veteran noted his various problems in 
service, including his left eye injury, with temporary loss 
of vision and current impaired vision, extreme sensitivity to 
light, eye irritation, and occasional removal of remains of 
shot pellets from the left eyelid and face.

An addendum to the October 1997 eye examination, apparently 
written in December 1997, noted that the subepithelial scars 
were present in the left eye and were consistent with the 
veteran's history of injury.  His visual acuity, however, did 
not appear to be objectively affected.  Visual acuity testing 
of the left eye was remarkable for an acuity of 20/20.  His 
complaints of photophobia and discomfort in the left eye were 
noted to be consistent with the history of the injury; 
however, no supporting pathology is seen to explain these 
specific complaints on examination.

In June 1998, service connection was established for chronic 
residuals of gunpowder injury to the left eye, rated 
noncompensable by analogy under 38 C.F.R. § 4.84a, Diagnostic 
Code 6015 (1998).  

The veteran did sustain injury to the left eye in 1991, and 
he was found to have minimal refractive error in the left eye 
in 1992.  However, congenital or developmental defects, 
including refractive error of the eye, are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c) and 
4.9 (1998).  Simply stated, refractive error is not a 
"disease" or "disability" for VA compensation benefit 
purposes and there is no basis for service connection for any 
refractive error for the left eye.  

In 38 U.S.C.A. § 5107(a), the use of the term "well 
grounded" is confined to an evidentiary context, and the 
U.S. Court of Appeals for Veterans Claims (Court), for the 
most part, has limited use of the phrase in its decisions to 
the character of the evidence presented by a claimant.  In 
this case, where the law and not the evidence is dispositive, 
the claim is denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Post-service, the veteran has complained of left eye 
discomfort and photophobia. Eye examination showed 
subepithelial scars with no impairment of visual acuity or 
other left eye disability.  The RO, by rating action in June 
1998, granted service connection for the residuals of the 
left eye injury in service.  The service-connected eye 
disability can be rated on the basis of impaired vision; 
however, visual acuity testing of the left eye is remarkable 
for an acuity of 20/20 and there is no objective evidence of 
disability.  

In light of the June 1998 rating action, the issue of an 
increased rating for the service connected left eye 
disability is not before the Board at this time.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the 
issue of service connection for refractive error has no basis 
under the law, there is no other left eye issue before the 
Board at this time.

Entitlement to Service Connection for Scarlet Fever.

On October 1, 1991, the veteran was seen with rash and sore 
throat for 5 days.  The assessment was scarlet fever, R/O 
(rule out).  When seen on follow-up the next day, the 
assessment was probable scarlet fever.  The day following, 
the assessment indicated scarlatina.  On October 4, 1991 he 
was "feeling great" and wanted to "get off quarters."  He 
still had pruritus and an occasional cough.  Later in October 
1991, he was seen with a persistent cough.  The assessment 
was probable bronchitis, R/O pneumonia.  When examined prior 
to release from service, in May 1993, reference was made to 
the scarlet fever, no sequelae.

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded.  Under the law, it is the 
obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza, 7 Vet. App. at 506.   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifests within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The veteran was treated for scarlet fever in service.  
However, the mere incurrence of a disease or injury in 
service does not provide a basis for service connection.  
There must be residual disability flowing from the disease or 
injury.  In this case, the veteran has not made any specific 
allegations as to residual disability related to the scarlet 
fever in service and he has not submitted any medical 
evidence showing that he has any such residuals.  The veteran 
himself is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to service, and his claims of medical 
causation are of limited probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent any ascertainable 
disability, with nexus to the medical problem in service, his 
claim is not well grounded.  This was noted to the veteran in 
the June 1998 supplemental statement of the case (SSOC).  

Entitlement to Service Connection for the Residuals of 
Pneumonia.

The veteran was treated for scarlet fever in early October 
1991.  Later in October 1991, he was seen with a persistent 
cough and the assessment was probable bronchitis, R/O 
pneumonia.  When seen for follow-up two days later his cough 
was worse.  A chest X-ray study showed a left basal costo-
phrenic angle pneumonia infiltrate.  Considering his good 
condition, ambulatory care was decided.  When seen two days 
later the assessment was bilateral basilar pneumonia.  He was 
continued on his medication and "quarters" were extended 
two more days.  Follow-up on sick call showed no improvement 
and the assessment indicated lower lobe pneumonia.  He was 
hospitalized, treated, and released from the medical facility 
in late October 1991, with no restrictions. He was advised 
not to smoke.

When examined prior to release from active service, in May 
1993, a chest X-ray study was WNL (within normal limits).  
Reference was made to the pneumonia, with no sequelae.

A VA chest X-ray study in December 1993 noted a history of 
pneumonia, cough, and congestion.  Review of the X-ray 
revealed a normal chest.

No residuals from the pneumonia in 1991 were shown in service 
and the veteran has not advanced any specific contentions in 
regard to residuals of pneumonia since discharge from 
service.  He has not reported any medical treatment for 
pneumonia or residuals thereof, since service, and none had 
been shown.  As pointed out above, mere allegations in 
support of a claim that a disorder should be service-
connected are not sufficient, and the veteran is not shown to 
be medically qualified to render an opinion as to the 
existence of a medical disorder, or it's relationship to 
service.  See Espiritu.  To establish a well grounded claim 
there must be competent medical evidence of a current 
disability, and a nexus between such disability and service.  
There is no such evidence in this instance, and the 
requirements for such evidence were pointed out to the 
veteran in the June 1998 SSOC.  The veteran's claim is not 
well grounded.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete his 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, regarding all of the veteran's claims, neither the 
Board nor the RO is on notice of the existence of any 
evidence, which exists, that, if true, would make the 
veteran's claims for service connection plausible.  
Accordingly, the claims are denied.

Entitlement to a Compensable Evaluation for the Service 
Connected Left Knee Scars.

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).  
Scars that are superficial but tender and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  
Other scars are rated on limitation of function of the parts 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

The veteran was treated for left knee problems in service, 
including arthroscopic surgery in 1993.  Four well-healed 
scars on the left knee were noted in a May 1993 examination 
prior to separation from active service.  A rating action in 
August 1993 granted service connection for an arthroscopy 
scar, left knee, rated as noncompensable under Diagnostic 
Code 7805.

VA clinical records show examination and evaluation for left 
knee complaints.  No reference was made to the left knee 
scars.  In 1994, the veteran was provided physical therapy 
for the left knee.  

VA examination of the left knee in September 1997 revealed a 
one-centimeter anterior medial scar.  He had no complaints 
relative to the knee scar but did complain of pain, aching 
and giving way of the left knee.  A December 1997 addendum to 
the left knee examination noted that all scars on the left 
knee were well healed.  

In response to the question of whether there was any 
impairment that resulted from the arthroscopy scars, the 
examiner, in January 1999, noted that the answer was no.  He 
did go on to note internal left knee problems.

A rating action in February 1999, granted service connection 
for the residuals of left knee injury with MCL and ACL 
laxity, rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  As noted above, the issue of entitlement 
to an increased evaluation for this evaluation, separate and 
distinct from the evaluation of the veteran's scar, is not 
before the Board at this time.  See Grantham.  The veteran is 
rated for left knee instability and left knee scars.  
Separate and distinct symptomatologies permit separate 
disability ratings.  See Estaban v. Brown, 6 Vet. App. 259 
(1994). 

A compensable evaluation can be assigned for the left knee 
scars if they are tender and painful on objective 
demonstration or if they are productive of impairment of 
function of the left knee.  The left knee scars have 
consistently been described as well-healed and there are no 
recorded complaints of pain or tenderness associated with the 
scars.  It was noted in January 1999 that there was no left 
knee impairment resulting from the arthroscopy scars.  Given 
the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.


ORDER

Service connection for refractive error of the left eye, 
residuals of scarelt fever, and for the residuals of 
pneumonia are denied.

A compensable evaluation for arthroscopy scars of the left 
knee is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

